Title: To Benjamin Franklin from Dumas, 9 January 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            Monsieur
            Lahaie 9e. Janv. 1784.
          
          La Dépeche ci-jointe étoit prête à partir pour l’Orient, sous couvert de Mrs. Barclay, Moylan & Ce. afin d’être acheminée au Congrès par le Paquebot du Port-Louis, ou autrement, lorsque la réflexion, que son contenu interessant pourroit vous être agréable, m’a fait prendre le parti de la faire passer par vos mains, avec priere de vouloir bien, après l’avoir lue, la fermer, & lui donner cours comme ci-dessus, le plutôt le mieux.
          Je saisis cette occasion de vous présenter les voeux que je fais pour votre conservation & prospérité, non seulement à l’occasion de ce renouvellement, mais tous les jours de l’année; étant pour toujours avec le plus respectueux dévouement, De Votre Excellence Le très-humble & très-obéissant serviteur
          
            C. w. f. Dumas
            Paris à Son Excellence Mr. Franklin, Min. Pl. des E.U.
          
        